Citation Nr: 1425032	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for a bilateral knee disability.    

3.  Entitlement to service connection for right eye glaucoma.  

4.  Entitlement to service connection for Bell's palsy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1982 to January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claims for service connection for right eye glaucoma and Bell's Palsy, and denied reopening the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a May 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the last final decision issued April 2007, the RO denied entitlement to service connection for a bilateral knee condition.  

2.  Evidence submitted since the April 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability

3.  The Veteran's right eye glaucoma did not manifest during, or as a result of, active military service.
4.  The Veteran does not have a current diagnosis of Bell's palsy.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral knee condition is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the April 2007 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  The criteria for service connection for right eye glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for Bell's palsy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In light of the Board's favorable decision to reopen the claim of entitlement to service connection for a bilateral knee condition, no discussion of the VA's duty to notify and assist is necessary for this matter.  

In regards to the Veteran's claim of entitlement to service connection for right eye glaucoma and Bell's palsy, the notice requirements were accomplished in a letter sent in August 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been afforded a VA examination to in regards to his claims for service connection for right eye glaucoma and Bell's palsy.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran had glaucoma in service or that his current right eye glaucoma is related to his active military service.  Additionally, although the Veteran was diagnosed with Bell's palsy in service, there is no competent and credible evidence that the Veteran currently has a diagnosis of Bell's palsy.  Furthermore, the Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination is not necessary to decide the claims for service connection for right eye glaucoma and Bell's palsy.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a bilateral knee condition.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

By history, the Veteran was initially denied service connection for a right and left knee condition in December 1999.  The RO concluded that the evidence failed to show that the Veteran had current right and left knee disabilities.  

In an April 2007 rating decision, the RO denied reopening the Veteran's claim for a bilateral knee condition.  The RO concluded that the Veteran had failed to submit new and material evidence.  

The Veteran was notified of this decision and of his appellate rights by way of a letter sent to him on April 30, 2007.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

The evidence of record at the time of the April 2007 rating decision included the Veteran's service treatment records and an April 1999 VA examination that found the Veteran had normal knees.  

The Veteran submitted an application to reopen his claim in July 2008.  The evidence received since the April 2007 rating decision includes VA treatment records dates June 2006 to July 2009 that include a March 2008 bilateral knee x-ray that revealed the Veteran had bilateral knee spurs; and a May 2009 statement.  

The Board finds that some of the evidence received since the April 2007 rating decision is new in that it was not previously of record.  Of note, the March 2008 x-ray that revealed the Veteran had bilateral knee spurs.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the Veteran's claim was previously denied because there was no evidence of a current bilateral knee disability, the evidence is also material.  As new and material evidence to reopen the claim for service connection for a bilateral knee condition has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

Right Eye Glaucoma

The Veteran contends that his right eye glaucoma is related to his military service.  Specifically, on his May 2009 VA Form 9, the Veteran asserted that his VA treatment records show that his glaucoma took many years to occur and that it likely began in service.  He also reported that his he had right eye vision problems in service, which were early symptoms of glaucoma.  He reported that the military failed to test him for glaucoma.  However, the Board finds that the evidence of record does not support a finding of service connection for the Veteran's right eye glaucoma.  

The Board acknowledges that the Veteran is currently diagnosed with right eye glaucoma, as evidenced by a March 2008 VA treatment record.  

However, the Board finds that there is no evidence of an in-service event, disease or injury to the Veteran's right eye.  Service treatment records are negative for any complaints, treatment, or diagnosis of an eye problem, to include glaucoma.  Periodic medical examinations dated October 1984 to September 1991 show that the Veteran's eyes, pupils, and ocular motility were normal.  Additionally, ophthalmoscopic examinations were repeatedly found to be normal.  The Veteran was also continually found to have 20/20 vision in both eyes.  On March 1984 and October 1990 reports of medical history, the Veteran denied eye trouble.  On his January 1999 separation report of medical history the Veteran again denied eye trouble.  The Board notes there is no separation report of medical examination.  However, on a January 1999 health assessment the Veteran's head, eyes, ears, nose, and throat were noted as normal.  Additionally, a February 1999 retirement chronological report of medical care shows that the Veteran's vision was 20/20, uncorrected, in both eyes.  The Veteran was also noted as not in the soft contact lens program.  

The Board acknowledges the Veteran's assertion that he had eye trouble in service and the military failed to test him for glaucoma.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  
The Board finds that the Veteran's assertions that he has suffered from eye problems in service to be inconsistent with the other (lay and medical) evidence of record.  The Board again points to the Veteran's service treatment records, which as discussed above, are absent of any complaints, treatment or diagnosis of a right eye problem, including glaucoma or vision problems.  Additionally, the Board notes that on examination the Veteran's eyes, pupils, and ocular motility were normal.  Additionally, ophthalmoscopic examinations were continually found to be normal.  The Veteran was also continually found to have 20/20 vision in both eyes.  Furthermore, the Veteran repeatedly denied trouble with his eyes, including on his January 1999 separation report of medical history.  The Board also notes that the Veteran sought treatment for various conditions in service.  Including, Bell's Palsy, right knee problems, a lump on the left wrist, cold symptoms such as a stuffy nose and itchy eyes, ankle pain and a cough.   

It is important to point out that the Board does not find that the Veteran's lay statements of in-service vision problems lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the other evidence of record, which shows other than the Veteran's eyes and vision was repeatedly noted as normal and the Veteran repeatedly denied eye problems.  Additionally, as the Veteran sought treatment for various symptoms in service, the Board finds it reasonable to conclude that if the Veteran was suffering from eye or vision problems in service he would have reported and sought treatment for these symptoms, particularly when he reported cold like symptoms of a stuffy nose and itchy eyes.   

The evidence of record also does not demonstrate a relationship between service and the currently diagnosed right eye glaucoma.  The Board notes that there is no medical opinion of record that relates any of the above disabilities to service.  

The Board acknowledges the Veteran's assertion that his right eye glaucoma is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of right eye glaucoma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms, any opinion regarding the nature and etiology of his right eye glaucoma requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such the Board assigns no probative weight to the Veteran's assertions that his current right eye glaucoma is related to his active military service.

The Board also acknowledges the Veteran's assertions that his VA treatment records show that it took many years for his right eye glaucoma to occur and that it likely began in service.  However, a review of the Veteran's treatment records are absent of any such notations.  Post-service VA treatment records dated June 2006 to July 2009 show that in December 2006 the Veteran reported that he went to Kaiser and was told that he may have glaucoma.  The Veteran was diagnosed with suspect glaucoma.  A March 2008 VA treatment record shows that the Veteran was seen for an eye evaluation and was diagnosed with glaucoma.  The Veteran was again treated for glaucoma in July 2009.  Additionally, the Veteran has not submitted or identified any additional evidence, to include any relevant private treatment records, to support this statement.  Moreover, the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, simply is too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board has also considered any possible assertions by the Veteran that he has suffered from eye or vision problems since service.  Again, the Board notes that the Veteran is competent to report on his symptoms.  However, after a review of the claims file the Board does not find the Veteran credible in his assertions.  As discussed above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any eye or vision problems.  Furthermore, the Board notes that the Veteran filed a claim for service connection in April 1999, shortly after discharge from service.  The claimed disabilities were removal of a cyst, knee problems, hearing loss, sinusitis, and a left hand scar.  The Board finds it reasonable to conclude that if the Veteran was suffering from vision or eye problems at this time he would have filed a claim accordingly.  The Board also notes that the April 1999 VA examiner found the Veteran's eyes to be normal.  Furthermore, the Board again points to the Veteran's post-service VA treatment records.  The first notation of possible glaucoma was in December 2006 when the Veteran reported he was told he may have glaucoma.  The Veteran did not report that he believed the glaucoma was related to his service or that he had suffered from eye and vision problems since service, nor do VA treatment record show that the Veteran has every made this assertion to examiners.  Again, the Board finds that if the Veteran was suffering from eye or vision problems since service, he would have reported such to the VA examiners treating his right eye glaucoma.  

Once again, it is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  Rather, the lay statements are found to lack credibility because they are inconsistent with the other evidence of record, which shows that outside of the Veteran's statements made in connection with his pending claim for VA benefits that he has suffered from eye and vision problems since service, the Veteran has not reported such to treating physicians and historically filed claims for symptoms other than eye and vision problems.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  As such, the Board assigns no probative value to any assertions by the Veteran that he has suffered from eye or vision problems since service.  

Lastly, the Veteran's current diagnosis of right eye glaucoma is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted in this claim.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

For all the foregoing reasons, the Board finds that the claim for service connection for right eye glaucoma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bell's palsy

The Veteran contends that his Bell's palsy is related to his military service.  Specifically, on his May 2009 VA Form 9, the Veteran asserted that his Bell's Palsy began in service and he was told by doctors that it could come back in the future, therefore it should be rated at noncompensable and if it reoccurs he would be covered for treatment at the VA hospital.  

The Board notes that the first determination in a service connection claim is whether the Veteran has a current diagnosis of a disability.  

Service treatment records show that on March 10, 1993, the Veteran was seen for an inability to close his right eye for the prior two days and some right side facial paralysis for the prior two days.  The Veteran reported that he first noticed this after getting a typhoid shot.  The Veteran was diagnosed with right side facial palsy.  The Veteran was prescribed the continuation of eye drops, a patch at night, and instruction for a follow-up visit.  A March 25, 1993, treatment record shows that the Veteran reported that he felt his face was completely back to normal.  The Veteran denied any hearing or taste problems.  The Veteran also denied any headache or pain.  On physical examination the Veteran had minimal right eyebrow raise, slight weakness on the right, but excellent eye closure and good lower facial movement.  The Veteran's cornea was noted as clear and was negative for straining.  The examiner diagnosed Bell's palsy with expected recovery.  The examiner also noted follow-up as needed.  Subsequent service treatment records are negative for any further complaints or treatment for Bell's palsy.  Again, the Board notes that a separation report of medical examination is not of record.  However, on his January 1999 report of medical history the Veteran denied paralysis.  

Post-service VA treatment records dated June 2006 to July 2009 are negative for any complaints, treatment, or diagnosis of Bell's palsy.  Additionally, the Veteran has not submitted or identified any other evidence that shows complaints, treatment or diagnosis of Bell's palsy.  

The Board also finds it reasonable to conclude that based on the Veteran's May 2009 statements, as discussed above, the Veteran is not alleging or asserting that he is currently suffering from Bell's palsy, or has suffered from such symptoms since service.  

As such, the Board finds that the Veteran does not have a current diagnosis of Bell's palsy.  The Board has considered the Veteran's assertion that he should be rated as noncompensable for Bell's palsy so that if it comes back he will be able to seek treatment at a VA hospital.  However, the Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For all the foregoing reasons, the Board finds that the claim for service connection of Bell's palsy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition, the appeal is granted to this limited extent.

Entitlement to service connection for right eye glaucoma is denied.  

Entitlement to service connection for Bell's palsy is denied.  


REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for a bilateral knee disability based on a March 2008 knee x-ray that showed bilateral knee spurs.  As such, the Veteran has a current diagnosis of bilateral knee spurs.  

Service treatment records show that on July 13, 1993, the Veteran was treated for discomfort in his right knee.  The Veteran reported a little bump on his knee that was painful at times. On January 19, 1994, the Veteran was treated for a right knee lesion.  On January 20, 1994, the Veteran was treated for a one year history of a bony growth on his right patella.  In October 1996, the Veteran was noted as having a lump on his knee.  In August 1997, the Veteran was again noted as having a lump on his right patella.  

Additionally, the April 1999 VA examination shows that the Veteran reported bilateral knee problems that he related to playing sports in the service.  In an October 2006 statement the Veteran reported that his knee problems began in-service and continues to cause him problems.  

As the Veteran has a current bilateral knee diagnosis, evidence of an in-service injury or incident, and lay assertions of bilateral pain since service, the Board finds that the Veteran meets the threshold set forth in McLendon.  See McLendon, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As such, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the opportunity to identify any outstanding relevant treatment records that may have come into existence since the May 2009 supplemental statement of the case.  Specifically, the RO should obtain VA treatment records dated from July 2009 to the present.  The RO shall secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for an orthopedic examination to determine the nature and etiology of his bilateral knee disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All appropriate testing should be conducted.

The examiner should solicit a complete history from the Veteran and comment as to the significance, if any, of the reported history, available lay statements, and the other medical evidence of record.  

The examiner should diagnose all current bilateral knee disabilities.  If any diagnosis is different from those of record, to include bilateral knee spurs, the examiner should attempt to reconcile those diagnoses.  

The examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed bilateral knee disability, to include bilateral knee spurs is related to the Veteran's active service or any incident of service, to include the Veteran's participation in sports during service or his in-service right knee treatment in July 1993, January 1994, October 1996, and August 1997.   

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


